Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswami et al. (WO2008/110534) as applied to claim 1 above.
Regarding claims 1 and 7, Ramaswami teaches an oral composition comprising aprepitant (Fig. 1) and sodium lauryl sulphate (Example 3) for the purpose of increasing the bioavailability (abstract). Ramaswami teaches wherein the HPMC amount used is in the range claimed wherein the ratio of drug to polymer substantially overlaps the percentages claimed on the basis of the amount of drug used compared to the total filler used (claim 6, Example 1).The teachings of Ramaswami are as shown above. Ramaswami further teaches the use of both microcrystalline cellulose (Example 1) and sugar starch spheres (as an alternative to microcrystalline cellulose, claim 7), a combination of sucrose and starch.  Ramaswami fails to teach the use of both in the same composition explicitly. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use of combination of both materials in the invention of Ramaswami as 1) a combination of prior art elements according to known mixing science to yield predictable results or as 2) a simple substitution of an amount of one element for another to obtain predictable results wherein in the current instance the 
Regarding claim 8, the teachings of Ramaswami are as shown above. Ramaswami fails to teach the use of the exact amounts of the components of the composition of Ramaswami.  However, the amount of inert pellets used in invention of Ramaswami directly contributes to the fill weight of Ramaswami wherein Ramaswami shows that altering the fill weight of the capsules is known to those of ordinary skill in the art allows for the use of other drugs and strengths of compositions (statement following example 9).  Therefore in the absence of criticality of the specific amounts of the components listed in claim 8, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of inert pellet material used in Ramaswami in order to optimize the overall fill weight of the invention allowing for the formation of different strengths and the use of alternate or additional drugs as guided by Ramaswami. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claims 11 and 13, Ramaswami teaches an oral composition comprising aprepitant (Fig. 1) and sodium lauryl sulphate (Example 3) for the purpose of increasing the bioavailability (abstract). Ramaswami teaches wherein the HPMC amount used is in the range claimed wherein the ratio of drug to polymer substantially overlaps the percentages claimed on the basis of the amount of drug used compared to the total filler used (claim 6, Example 1).The teachings of Ramaswami are as shown above. Ramaswami further teaches the use of both microcrystalline cellulose (Example 1) and sugar starch spheres (as an alternative to microcrystalline cellulose, claim 7), a combination of sucrose and starch.  Ramaswami fails to teach the use of both in the same composition explicitly. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswami et al. (WO2008/110534) as applied to claims 1, 7-8, 11 and 13 above and further in view of Bosch et al. (USPGPub 2004/0214746).
Regarding claims 14-15, the teachings of Ramaswami are as shown above.  Ramaswami fails to teach wherein are sucrose re-dispersing agent is used in the coating.  However, Bosch teaches that the use of a re-dispersing agent such as sucrose is well known in the pharmaceutical field, specifically when used in combination with a drug, a surface stabilizer such as HPC, cellulose spheres and sodium lauryl sulphate as a lubricant, all of which are done by Ramaswami as well.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the sucrose re-dispersing agent of Bosch in the pharmaceutical formulation of Ramaswami as a use of a known technique to improve a similar product in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
	The applicant argues that the polymeric surface stabilizer to weight range of claim 1 is not met by the prior art.  To prove this the applicant calculates the percentage of polymer provided in the chart of Example 1 of the prior art, wherein the applicant properly calculates that all displayed compositions exhibit polymeric amounts that are outside of the claimed range.  However, it is noted even in the title of the chart that these are “examples”.  The prior art is not bound to these four compositions. Factually the applicant goes on to cite a portion of Ramaswami that teaches that there is a known range for the drug/polymer ratio ranging from “about 1:0.25 to about 1:2”.  However, the applicant seemingly does not acknowledge this range in their calculations.  Examples B1-B3 all use a 1:0.5 drug/polymer ratio while B4 uses a 1:1 ratio.  However, if in all of the examples the amount of polymer provided is altered to reflect a 1:025 ratio of drug/polymer which is described by Ramaswami as suitable, all of the compositions would results in weight percentages of polymer meeting the claim limitations.
	Further the applicant argues that the prior art does not provide a milled particle mixture.  However, the examiner previously rejected that claims using reasoning that stated that the applicant does not show any distinction between what properties a milled mixture would have versus one that was not milled.  Further the claim in question is a composition claim. It is not a process claim and does not necessarily have to follow any steps provided in the claims such as milling, if it were even actively claimed.  The applicant must reasonably address the written rejection to overcome it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717